UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06324 Exact name of registrant as specified in charter: Delaware Group® Global & International Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Emerging Markets Fund August 31, 2010 Number of Value Shares (U.S. $) Common Stock – 92.85%Δ Argentina – 2.19% *@Cresud ADR $ †#Grupo Clarin Class B GDR 144A @IRSA Inversiones y Representaciones ADR @Pampa Energia ADR Australia – 0.33% @†Alara Resources *Alumina ADR @†Strike Resources Brazil – 12.29% @AES Tiete Banco Bradesco ADR *Banco Santander Brasil ADR *†Brasil Foods ADR *Braskem ADR Centrais Eletricas Brasileiras Cyrela Brazil Realty *†Fibria Celulose ADR †Hypermarcas Itau Unibanco Holding ADR Petroleo Brasileiro SP ADR Tim Participacoes ADR Triunfo Participacoes e Investmentos China – 17.68%o †51job ADR Bank of China Class H China Construction Bank Class H *China Mobile ADR *China Petroleum & Chemical ADR China Unicom *China Unicom ADR *CNOOC ADR Datang International Power Generation First Pacific †Focus Media Holding ADR Fosun International *†Foxconn International Holdings Franshion Properties China Guangshen Railway Class H *†Hollysys Automation Technologies *Huadian Power International Huaneng Power International Huaneng Power International ADR Industrial & Commercial Bank of China Series H PetroChina *PetroChina ADR *†Shanda Games ADR *†Shanda Interactive Entertainment ADR Shanghai Forte Land *†Sina Sinopec Shanghai Petrochemical Sinotrans *†Sohu.com *Tianjin Development Holdings @†Tom Group Travelsky Technology India – 1.20% †Indiabulls Real Estate ADR Oil India *#Reliance Industries 144A GDR †Sify Technologies ADR Indonesia – 1.12% Gudang Garam Tambang Batubara Bukit Asam Israel – 0.53% Israel Chemicals Luxembourg – 0.11% †Evraz Group GDR Malaysia – 2.82% Eastern & Oriental @Hong Leong Bank KLCC Property Holdings Media Prima Oriental Holdings †UEM Land Holdings Mexico – 4.17% America Movil Series L ADR *Cemex ADR *†Empresas ICA Fomento Economico Mexicano ADR Grupo Televisa ADR Pakistan – 0.16% @Oil & Gas Development GDR Peru – 0.74% *Cia de Minas Buenaventura ADR Philippines – 0.46% Philippine Long Distance Telephone ADR Poland – 0.71% Polska Grupa Energetyczna †Polski Koncern Naftowy Orlen Republic of Korea – 10.86% CJ Hyundai Elevator *KB Financial Group ADR †Korea Electric Power *†Korea Electric Power ADR KT *KT ADR *LG Display ADR Lotte Chilsung Beverage Lotte Confectionery *POSCO ADR Samsung Electronics †SK Communications SK Holdings SK Telecom *SK Telecom ADR Russia – 6.18% @†Chelyabinsk Zink Plant GDR †Enel OGK-5 GDR *Gazprom ADR LUKOIL ADR MMC Norilsk Nickel ADR *Mobile TeleSystems ADR @Sberbank Surgutneftegaz ADR @†TGK-5 GDR *VTB Bank GDR South Africa – 7.97% Anglo Platinum ArcelorMittal Steel South Africa Blue Label Telecoms *Gold Fields ADR Impala Platinum Holdings JD Group Sasol Standard Bank Group Sun International *Telkom Tongaat Hulett Vodacom Group Taiwan – 6.40% Chunghwa Telecom ADR †Evergreen Marine Formosa Chemicals & Fibre HON HAI Precision Industry HTC President Chain Store Taiwan Semiconductor Manufacturing United Microelectronics †Walsin Lihwa Thailand – 3.14% Bangkok Bank-Foreign @PTT Exploration & Production-Foreign Siam Cement NVDR Turkey – 2.71% @†Alarko Gayrimenkul Yatirim Ortakligi @Alarko Holding †Turk Sise ve Cam Fabrikalari Turkcell Iletisim Hizmet Turkiye Is Bankasi Class C @Yazicilar Holding Class A United Kingdom – 0.95% Anglo American Anglo American ADR @†Griffin Mining †Mwana Africa United States – 10.13% Archer-Daniels-Midland *Bunge †Google Class A *†MEMC Electronic Materials †Yahoo Total Common Stock (cost $867,868,551) Convertible Preferred Stock – 0.06%Δ Malaysia – 0.06% @Eastern & Oriental 8.00% exercise price MYR $1.00, expiration date 11/16/19 Total Convertible Preferred Stock (cost $634,279) Participation Notes – 0.06% @#†Lehman Indian Oil CW 12 LEPO 144A #†Lehman Oil & Natural Gas CW 12 LEPO 144A Total Participation Notes (cost $8,559,056) Preferred Stock – 5.08%Δ Brazil – 2.93% †Braskem Class A Jereissati Participacoes 2.19% Vale Class A 1.96% Republic of Korea – 1.50% Samsung Electronics 2.24% Russia – 0.65% @AK Transneft 0.72% Total Preferred Stock (cost $29,243,371) Total Value of Securities Before Securities Lending Collateral – 98.05% (cost $906,305,257) Securities Lending Collateral** – 2.04% Investment Companies BNY Mellon Securities Lending Overnight Fund BNY Mellon SL DB II Liquidating Fund @†Mellon GSL Reinvestment Trust II Total Securities Lending Collateral (cost $19,349,444) Total Value of Securities – 100.09% (cost $925,654,701) © Obligation to Return Securities Lending Collateral** – (2.08%) ) Receivables and Other Assets Net of Liabilities (See Notes) – 1.99% Net Assets Applicable to 70,695,699 Shares Outstanding – 100.00% ΔSecurities have been classified by country of origin. *Fully or partially on loan. @Illiquid security. At August 31, 2010, the aggregate amount of illiquid securities was $76,866,499, which represented 8.27% of the Fund's net assets. See Note 5 in "Notes." †Non income producing security. #Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. At August 31, 2010, the aggregate amount of Rule 144A securities was $12,364,646, which represented 1.33% of the Fund’s net assets. See Note 5 in "Notes." oSecurities listed and traded on the Hong Kong Stock Exchange. Security is being fair valued in accordance with the Fund's fair valuation policy. At August 31, 2010, the aggregate amount of fair valued securities was $630,643, which represented 0.07% of the Fund's net assets. See Note 1 in "Notes." **See Note 4 in “Notes.” ©Includes $18,785,425 of securities loaned. Summary of abbreviations: ADR – American Depositary Receipts GDR – Global Depositary Receipts KRW – South Korean Won LEPO – Low Exercise Price Option MNB – Mellon National Bank MYR – Malaysian Ringgit NVDR – Non-Voting Depositary Receipts USD – United States Dollar 1The following foreign currency exchange contract was outstanding at August 31, 2010: Foreign Currency Exchange Contract Unrealized Counterparty Contract to Deliver In Exchange For Settlement Date Appreciation MNB KRW227,266,125 USD189,927 9/1/10 The use of foreign currency exchange contract involves elements of market risk and risks in excess of the amount recognized in the financial statements. The notional value presented above represents the Fund’s (as defined below) total exposure in such contracts, whereas only the net unrealized appreciation (depreciation) is reflected in the Fund’s net assets. 1See Note 3 in “Notes.” Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Global & International Funds – Delaware Emerging Markets Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and ask prices will be used. Securities listed on a foreign exchange are valued at the last quoted sales price on the valuation date. Short-term debt securities are valued at market value. Investment companies are valued at net asset value per share. Foreign currency exchange contracts are valued at the mean between the bid and ask prices. Interpolated values are derived when the settlement date of the contract is an interim date for which quotations are not available. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities at 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (November 30, 2006 – November 30, 2009), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income, common expenses and realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Repurchase Agreements – The Fund may invest in a pooled cash account along with other members of the Delaware Investments® Family of Funds pursuant to an exemptive order issued by the Securities and Exchange Commission. The aggregate daily balance of the pooled cash account is invested in repurchase agreements secured by obligations of the U.S. government. The respective collateral is held by the Fund’s custodian bank until the maturity of the respective repurchase agreements. Each repurchase agreement is at least 102% collateralized. However, in the event of default or bankruptcy by the counterparty to the agreement, realization of the collateral may be subject to legal proceedings. At August 31, 2010, the Fund held no investments in repurchase agreements. Foreign Currency Transactions – Transactions denominated in foreign currencies are recorded at the prevailing exchange rates on the valuation date in accordance with the Fund’s prospectus. The value of all assets and liabilities denominated in foreign currencies is translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar daily. Transaction gains or losses resulting from changes in exchange rates during the reporting period or upon settlement of the foreign currency transaction are reported in operations for the current period. The Fund does not isolate that portion of realized gains and losses on investments which is due to changes in foreign exchange rates from that which are due to changes in market prices. Such changes are included with the net realized and unrealized gain or loss on investments. The Fund reports certain foreign currency related transactions as components of realized gains (losses) for financial reporting purposes, whereas such components are treated as ordinary income (loss) for federal income tax purposes. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and such differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Taxable non-cash dividends are recorded as dividend income. Foreign dividends are also recorded on the ex-dividend date or as soon after the ex-dividend date that the Fund is aware of such dividends, net of all non-rebatable tax withholdings. Withholding taxes on foreign dividends have been recorded in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund declares and pays dividends from net investment income and distributions from net realized gain on investments, if any, annually. Such dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At August 31, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At August 31, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at November 30, 2009, capital loss carryforwards of $17,254,268 may be carried forward and applied against future capital gains. Such capital loss carryforwards expire in 2017. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund's investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 – inputs are quoted prices in active markets for identical investments Level 2 – other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) Level 3 – inputs are significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments) The following table summarizes the valuation of the Fund's investments by fair value hierarchy levels as of August 31, 2010: Level 1 Level 2 Level 3 Total Common Stock $ Corporate Debt - - Other - Securities Lending Collateral - Total $ Foreign Currency Exchange Contract
